U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB - Quarterly or Transitional Report (Added by 34-30968, eff. 8/13/93, as amended) (Mark One) [X] Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2007 [] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-10035 LESCARDEN, INC. (Exact name of small business issuer as specified in its charter) New York 13-2538207 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 420 Lexington Ave. Ste 212, New York 10170 (Address of principle executive office) (Zip Code) Issuer’s telephone number 212-687-1050 (Former name, former address and former fiscal year, if changedsince last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding January 10, 2008 Common Stock $.001 par value 31,943,450 LESCARDEN INC. CONDENSED BALANCE SHEETS ASSETS November 30, 2007 May 31, 2007 (UNAUDITED) (AUDITED) Current Assets: Cash and cash equivalents $ 85,960 $ 413,569 Accounts Receivable 275,458 86,374 Inventory 205,858 224,166 Total Current Assets 567,276 724,109 Total Assets $ 567,276 $ 724,109 LIABILITIES AND STOCKHOLDERS' EQUITY Currents Liabilities: Accounts payable and accrued expenses $ 40,093 $ 46,184 Deferred license fees 315,616 420,821 Total liabilities 355,709 467,005 Commitments and Contingencies Stockholders' Equity: Convertible Preferred Stock 1,840 1,840 Common Stock 30,943 30,943 Additional Paid-In Capital 16,617,615 16,617,615 Accumulated Deficit (16,438,831 ) (16,393,294 ) Stockholders' Equity 211,567 257,104 Total Liabilities and Stockholders' Equity $ 567,276 $ 724,109 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months EndedNovember 30, (UNAUDITED) For The Six Months EndedNovember 30, 2007 2006 2007 2006 Total Revenues $ 188,093 $ 123,558 $ 410,326 $ 242,468 Costs and Expenses: Cost ofSales 27,749 19,214 56,656 77,994 Salaries 60,197 62,147 122,462 123,878 Professional Fees and Consulting 40,758 47,792 87,701 108,953 Rent and Office Expense 36,145 28,380 68,609 60,796 Travel and Meetings 38,084 18,453 66,298 49,270 Payroll and other taxes 5,249 3,278 10,721 9,841 Insurance 29,733 41,483 38,172 46,154 Other Administrative Expenses 2,256 4,352 5,244 11,054 Total Costs and Expense 240,171 225,099 455,863 487,940 Net Loss $ (52,078 ) $ (101,541 ) $ (45,537 ) $ (245,472 ) Net Loss Per Share – Basic and Diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted Average Number of Common Shares Outstanding – Basic and Diluted 31,943,450 31,057,418 31,943,450 31,057,418 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended November 30, 2007 2006 Cash Flows Used in Operations Net Loss $ (45,537 ) $ (245,472 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities Decrease (Increase) in accounts receivable (189,084 ) 25,605 Decrease (Increase) in inventory 18,308 (19,894 ) Decrease in accounts payable and accrued expenses (6,091 ) (38,042 ) Decrease in deferred license fees (105,205 ) (75,500 ) Net Cash Flow Used In Operations (327,609 ) (353,303 ) Decrease in cash (327,609 ) (353,303 ) Cash - Beginning of Period 413,569 1,094,677 Cash – End of Period $ 85,960 $ 741,374 See notes to financial statements LESCARDEN INC. (UNAUDITED) NOTES TO FINANCIAL STATEMENTS November 30, 2007 Note 1 - General: The accompanying unaudited financial statements include all adjustments that are, in the opinion of management, necessary for a fair statement of the results for the interim periods. The statements have been prepared in accordance with the requirements for Form 10-QSB and, therefore, do not include all disclosures or financial details required by generally accepted accounting principles. These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended May 31, 2007. The results of operations for the interim periods are not necessarily indicative of results to be expected for a full year's operations. In June 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes”—an Interpretation of FASB Statement No.109” (“FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No.109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective for fiscal years beginning after December15, 2006.This was adopted effective June 1, 2007.As a result of the implementation of FIN 48, the Company recognized no material adjustment in the various tax asset and liability accounts.As of November 30, 2007, the Company has $0 of accrued interest related to uncertain tax positions. Certain 2006 amounts have been reclassified to conform to the 2007 presentation. LESCARDEN INC. Management's Discussion and Analysis ofFinancial Condition and Results of Operations November 30, 2007 Results of Operations Six months ended November 30, 2007 compared to November 30, 2006 The Company’s revenues increased 69% or $167,858 during the six months ended November 30, 2007 compared to November 30, 2006 due to increased sales of Catrix ® skincare to its licensees in Asia. Total costs and expenses during the six months ended November 30, 2007 were 7% or $32,077 lower than those of the comparative prior year period. The decrease was principally due to decreases in cost of sales of $21,338 and professional fees of $21,252 offset by an increase in travel and meeting expenses of $17,028. Three months ended November 30, 2007 compared to November 30, 2006 The Company’s revenues increased in the fiscal quarter ended November 30, 2007 compared to November 30, 2006 by 52% or $64,535 due to increased sales of Catrix ® skincare to its licensees in Asia.
